Name: Decision No 2/95 of the Association Council, association between the European Communities and their Member States, of the one part, and Romania, of the other part of 28 November 1995 concerning the export of certain ECSC steel products from Romania to the Community
 Type: Decision
 Subject Matter: tariff policy;  trade policy;  iron, steel and other metal industries;  Europe;  European construction
 Date Published: 1995-12-16

 Avis juridique important|21995D1216(01)Decision No 2/95 of the Association Council, association between the European Communities and their Member States, of the one part, and Romania, of the other part of 28 November 1995 concerning the export of certain ECSC steel products from Romania to the Community Official Journal L 304 , 16/12/1995 P. 0040 - 0046DECISION No 2/95 OF THE ASSOCIATION COUNCIL,association between the European Communities and their Member States, of the one part, and Romania, of the other part of 28 November 1995 concerning the export of certain ECSC steel products from Romania to the Community (95/534/ECSC) THE ASSOCIATION COUNCIL,Whereas the Contract Group referred to in Article 11 of Protocol 2 of the Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community ('the Community`) of the one part and Romania of the other part (1) (hereinafter referred to as 'the Interim Agreement`), which entered into force on 1 May 1993, and on 18 and 19 October 1994 to discuss trends in imports of ECSC products from Romania into the Community and recognized the need to find appropriate solutions within the framework of Article 28 (1) of the Interim Agreement in order to ensure that the attainment of the objectives of the Interim Agreement would not be jeopardized;Whereas, in view of the possible difficulties which might arise from such imports, the Contact Group decided to refer the matter to the Joint Committee referred to in Article 39 of the Interim Agreement;Whereas, following the entry into force of the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and Romania, of the other part, that Agreement has replaced the Interim Agreement; whereas the Association Council established under the Europe Agreement has now assumed responsibility for decision-making and has therefore been seized of this measure;Whereas the Parties are desirous to promote the orderly and equitable development of trade in steel between the Community and Romania;Whereas the Association Council, having been supplied with all relevant information, has determined that the solution acceptable to the two parties is a double-checking system, without quantitative limits, for the import into the Community of certain steel products covered by the ECSC Treaty for an initial period between 1 March and 31 December 1995,HAS DECIDED AS FOLLOWS:Article 1 1. The Community shall continue to apply the system of prior Community surveillance of imports of certain ECSC products during 1995 established by Commission Recommendation No 3118/94/ECSC (2) as regards the importation into the Community of the products listed in Annex I which originate in Romania.2. For the period 1 March to 31 December 1995, import into the Community of the iron and steel products covered by the ECSC Treaty listed in Annex I and which originate in Romania shall, in addition, be subject to the issue of an export licence by the competent Romanian authorities.3. The export licence shall conform to the model shown at Annex II. It shall be valid for exports throughout the customs territory of the Community.4. Romania shall notify the Commission of the European Communities of the names and addresses of the appropriate Romanian governmental authorities which are authorized to issue and to verify export licences together with specimens of the stamps and signatures they use. Romania shall also notify the Commission of any change in these particulars.Article 2 1. Romania undertakes to supply the Community with precise statistical information on the export licences issued by the Romanian authorities pursuant to Article 1. Such information shall be transmitted to the Community by the end of the period following the month to which the statistics relate.2. The Community undertakes to supply the Romanian authorities with precise statistical information on import authorizations issued by Member States in respect of the products listed in Annex I. Such information shall be transmitted to the Romanian authorities by the end of the period following the month to which the statistics relate.Article 3 If necessary, at the request of either of the Parties, consultations shall be held on any problems arising from the operation of this Decision. Such consultations shall be held promptly. Any consultations held under this Article shall be approached by both Parties in a spirit of cooperation and with a desire to reconcile the difference between them.Article 4 Any notices to be given hereunder shall be given:- in respect of the Community, to the Commission of the European Communities (DG I/D/2 and DG III/C/2),- in respect of Romania, to the Romanian Mission to the European Communities; and the Ministry of Trade of Romania.Article 5 This Decision shall be binding on both the Community and Romania which shall take the measures necessary to implement it.Article 6 This Decision shall enter into force on the date of signature.It shall apply with effect from 1 March 1995.Done at Brussels, 28 November 1995.For the Association CouncilThe PresidentJ. SOLANA(1) OJ No L 81, 2. 4. 1993, p. 2. Agreement as last amended by the Exchange of Letters (OJ No L 178, 12. 7. 1994, p. 76).(2) OJ No L 330, 21. 12. 1994, p. 6.ANEXO I - BILAG I - ANHANG I - Ã Ã Ã Ã Ã Ã Ã Ã Ã  Ã  - ANNEX I - ANNEXE I - ALLEGATO I - BIJLAGE I - ANEXO I - LIITE I - BILAGA I >TABLE>ANNEX IIa >REFERENCE TO A FILM>ANNEX II b FORM AND PRODUCTION OF EXPORT LICENCES 1. (i) The export licences shall measure 210 Ã  297 mm. The paper used shall be white writing paper, sized, not containing mechanical pulp, and weighing not less than 25 g/m ². They shall be printed in English. If they are completed by hand, entries must be in ink and in printed script. These documents may comprise additional copies duly indicated as such. If the documents have several copies only the top copy is the original. This copy shall be clearly marked as original and other copies as copies. Only the original shall be accepted by the competent authorities of the Community as being valid for the control of export to the Community in accordance with the provisions of the double-checking system.(ii) Each document shall bear a standardized serial number, whether or not printed, by which it can be identified. This number shall be composed of the following elements:- two letters identifying the exporting country as follows: RO,- two letters identifying the intended Member state of customs clearance as follows:>TABLE>- a one-digit number identifying the year, corresponding to the last figure in the respective year, e.g. 5 for 1995,- a two-digit number from 01 to 99, identifying the particular issuing office concerned in the exporting country,- a five-digit number running consecutively from 00001 to 99999 allocated to the intended Member State of customs clearance.2. The export licences may be issued after the shipment of the products to which they relate. In such cases they must bear an endorsement that they have been issued retrospectively.3. (i) In the event of a theft, loss or destruction of an export licence, the exporter may apply to the competent governmental authority which issued the document for a duplicate to be made out on the basis of the export documents in his possession. The duplicate of any such licence so issued shall bear an endorsement identifying it as a duplicate.(ii) The duplicate shall bear the date of the original export licence.